DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,294,404 (“Stiesdal”).
Regarding claim 1, Stiesdal discloses:
An electric machine (FIGS 1, 4B) defining an axial direction (FIG 1; direction along with line RA/LA extends), a radial direction (direction perpendicular to line RA/LA), and a centerline (line RA/LA represents a centerline) extending along the axial direction, the electric machine comprising:
a rotor assembly (FIGS 1, 4B: Rotor, IR) rotatable about the centerline (FIG 1, as shown); and
a stator assembly (FIGS 1, 4B: Stator, OS) having a stator split into stator segments (OSS1-4), each one of the stator segments being movable between a first position (inner position, e.g., OSS1-3) and a second position (outer position, e.g., OSS4) along the radial direction (as shown), the stator segments each being closer to the rotor assembly when in the first position than when in the second position (see FIG 4B).
Regarding claim 5, Stiesdal discloses the limitations as set forth in claim 1 and further discloses the stator segments are separately movable between their respective first and second positions (as shown by FIG 4B).
Regarding claim 6, Stiesdal discloses the limitations as set forth in claim 1 and further discloses the stator segments including at least four stator segments (OSS1-4).
Regarding claim 8, Stiesdal discloses the limitations as set forth in claim 1 and further discloses each stator segment having an actuator associated therewith, each of the actuators being operable to move their respective one of the stator segments between their respective first and second positions (col. 2, ll. 11-14; “[t]he … movable part is coupled with … a number of actuating units ….”). 
Regarding claim 11, Stiesdal discloses the limitations as set forth in claim 1 and further discloses each stator segment engaging an adjacent one of the stator segments when the stator segments are in their respective first positions and are disengaged from one another in their respective second positions (see FIG 4B).
Regarding claim 13, Stiesdal discloses the limitations as set forth in claim 1 and further discloses the stator segments are movable between their respective first and second positions simultaneously (inherent; Stiesdal discloses a plurality of actuating mechanisms and that the stator segments may be moved independently from each other in order to provide a “fast alignment;” furthermore, Stiesdal states that elements of the disclosure may be combined to control the air gap; as such, it is inherent that the stator segments are movable … simultaneously, even if Stiesdal does not explicitly recite such.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of common knowledge.
Regarding claim 3, Stiesdal discloses the limitations as set forth in claim 1 and furthermore implicitly discloses each one of the stator segments has an associated set of stator windings, and wherein the stator windings of each set are wound only within their respective stator segments.  
First, Examiner notes that Stiesdal does not explicitly disclose the stator segments having connected windings.  Thus, Examiner presumes that each segment has its own, individual set of windings that is separate from each of the other stator segments.  Furthermore, as shown by FIG 4B, each stator segment must be able to move independently of the other segments.  Having the windings of each segment be connected to each other would hinder, if not completely prohibit, such independent movement of the segments.  
As such, Examiner finds that the instant limitations of claim 3 are implicitly disclosed by Stiesdal when the reference is properly considered for all that it discloses, including implicit teachings.
Regarding claim 4, Stiesdal discloses the limitations as set forth in claim 1, but does not explicitly disclose that each stator segment “has an associated power converter” as recited by the instant claim.
As a first point, Examiner notes that “has an associated power converter” is broad language that can be construed in multiple ways.  For example, the limitation may be read as requiring each stator segment to have its own, independent converter.  Alternatively, the limitation may be read as only requiring one converter that is associated with all of the segments.  For purposes of examination, the second interpretation will be used.
With the above in mind, Examiner next notes that the use of a power converter is only necessary for variable power generation sources.  Stiesdal does not explicitly recite the intended application of the electric machine disclosed therein, but does suggest that the disclosure is applicable to “large machines like generators, used within wind-turbines” in col. 3, ll. 49-51.  As is well-understood in the art, wind turbines represent a source of variable power generation.  Such types of generator typically require some form of power converter to either adjust the amount of power being output or to adjust the frequency of the power output.  Indeed, the use of a converter to control the output of a generator is nothing more than art recognized suitability of the converter for its intended purpose.  Such use does not patentably distinguish over the prior art.  See MPEP §2144.07.
In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art to modify Stiesdal to provide a power converter connected to the stator segments for the purposes of adjusting the output of the electric machine as necessary and required by the application in which the electric machine is used, such as in wind-power generators.  
Regarding claim 7, Stiesdal discloses the limitations as set forth in claim 1 and further discloses the stator segments being movable along the radial direction, but does not specify a moved distance greater than 0.5 inches and less than 10 inches.  Significantly, Stiesdal is silent as to the distance each stator segment might move; the reference is drawn toward maintaining a safe airgap distance between rotor and stator, so it is safe to assume that the distance is no greater than that which would maintain a minimum safe air gap distance.  The specific size of an airgap is a matter of design choice and may vary dramatically depending upon the size of the electric machine.
Since the particular size of an airgap in an electric machine is a matter of design choice and subject to dramatic variation between electric machines of differing sizes, Examiner finds that the distance of movement for each stator segment is a matter of routine optimization within prior art conditions or through routine experimentation.  Stiesdal is drawn toward maintenance of an airgap large enough to safely separate the rotor from the generator while avoiding negative effects like rotor imbalance.  With this in mind, the specific distance that a stator segment of Stiesdal must move is a matter of routine experimentation; one of ordinary skill must first identify the size of the electric machine as well as its “standard” airgap distance.  With these details, one of ordinary skill may then determine what the minimum and maximum distances a segment may be moved to achieve Steisdal’s disclosed objectives.
Because the differences between Stiesdal and the instant limitations amount to routine optimization, Examiner finds that claim 7 fails to patentably distinguish over the applied prior art.
Regarding claim 14, Applicant recites a turbomachine having a rotating component, actuators, and an electric machine as recited in claim 1.  Stiesdal discloses the electric machine as recited in claim 1, as detailed above.  Stiesdal additionally discloses the use of actuators to move the stator segments (e.g., FIG 1:Actuator).  Thus, the disclosure of Stiesdal differs from the limitations of instant claim 14 in that Stiesdal does not explicitly disclose a turbomachine, the turbomachine having a rotating component.
Broadly construed, a “turbomachine” is nothing more than a machine that transfers energy between a rotor and a fluid.  Stiesdal discloses the electric machine disclosed therein may be utilized in wind turbines or hydrogenerators.  Both of these examples incorporate rotors that interact with a fluid.  As such, Examiner finds that Stiesdal implicitly discloses a turbomachine having a rotating component in addition to the remaining elements already discussed above.
Claim(s) 2, 9, 10, 12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0013346 (“Peek”).
Regarding claim 2, Stiesdal discloses the limitations as set forth in claim 1 but does not characterize or disclose the first and second positions being an engaged and disengaged position, respectively.
Peek discloses an electric machine having a rotor assembly (e.g., FIG 3:7) and a stator assembly (e.g., FIG 3:6), wherein the stator assembly is split into segments (left and right) that are adjustably positioned and which may be selectively disengaged from the rotor (“some added stators may be made adjustable with regards to the rotor and air gap or be retractable all together from the influence of the rotor”) for the purposes of controlling the operating characteristics of the electric machine (“making it possible to by various means move, adjust or retract some of the stators and modify the torque characteristics of the device while operating[;]” para. [0032]).
It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Stiesdal as taught by Peek, making the adjustable stator segments of Stiesdal adjustable to the extent that they may be disengaged from the rotor entirely, for the purposes of enabling Stiesdal to provide more robust control over the operating characteristics of the electric machine.
Regarding claim 9, Stiesdal discloses the limitations as set forth in claim 8 and further discloses a controller associated with the electric machine and operatively coupled with the actuators (implicit; Stiesdal is drawn toward fast and automated adjustment of the stator segments to achieve a desired airgap, thus, there must a controller associated with the EM and coupled to actuators that perform the adjustments), the controller being configured to cause the actuators to move their respective stator segments away from the rotor assembly from their respective first positions to their respective second positions (e.g., as shown in FIG 4B).
Stiesdal does not explicitly disclose the controller being configured to cause the actuation in response to receiving data indicating a fault with the electric machine.
Peek discloses an electric machine having a rotor assembly (e.g., FIG 3:7) and a stator assembly (e.g., FIG 3:6), wherein the stator assembly is split into segments (left and right) that are adjustably positioned and which may be selectively disengaged from the rotor (“some added stators may be made adjustable with regards to the rotor and air gap or be retractable all together from the influence of the rotor”) for the purposes of controlling the operating characteristics of the electric machine (“making it possible to by various means move, adjust or retract some of the stators and modify the torque characteristics of the device while operating[;]” para. [0032]), wherein the segments are adjusted in response to a detected load or generator speed (“[t]his configuration provides a benefit in that it allows a method of load or speed control for a generator”).  As such, Peek may be interpreted as having a controller “configured to cause the actuators [to move the stator segments] in response to receiving data indicating the speed of the generator.”
It is well-known within the art that a fault occurring within an electric machine may cause a change in the rotational speed of the electric machine.  As such “data indicating a fault with the electric machine” may be broadly construed as measured generator rotational speed.  Since Peek discloses a controller configured to cause the actuators to move in response to received data about a generator rotational speed, and a fault may be indicated by anomalous generator rotational speed data, Examiner finds that Peek implicitly discloses “a controller…configured to cause the actuators to move…in response to receiving data indicating a fault with the electric machine” as recited by instant claim 9.
It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Stiesdal as taught by Peek, configuring the controller to cause the actuators to move in response to reception of data indicative of a fault in the electric machine, for the purposes of enabling the device of Stiesdal to respond to faults occurring within the electric machine.
Regarding claim 10, Stiesdal discloses the limitations as set forth in claim 8 and further discloses a controller associated with the electric machine and operatively coupled with the actuators (implicit; Stiesdal is drawn toward fast and automated adjustment of the stator segments to achieve a desired airgap, thus, there must a controller associated with the EM and coupled to actuators that perform the adjustments), the controller being configured to cause the actuators to move their respective stator segments away from the rotor assembly from their respective first positions to their respective second positions (e.g., as shown in FIG 4B).
Stiesdal does not explicitly disclose the segments being moved to “respective partial power positions located between their respective first and second positions.”  
Peek discloses an electric machine having a rotor assembly (e.g., FIG 3:7) and a stator assembly (e.g., FIG 3:6), wherein the stator assembly is split into segments (left and right) that are adjustably positioned and which may be selectively disengaged from the rotor (“some added stators may be made adjustable with regards to the rotor and air gap or be retractable all together from the influence of the rotor”) for the purposes of controlling the operating characteristics of the electric machine (“making it possible to by various means move, adjust or retract some of the stators and modify the torque characteristics of the device while operating[;]” para. [0032]), wherein the stators may be moved to “change the output of a motor or generator within removing the device from service” (para. [0049]).  As such, Peek implicitly teaches that the distance of the stator from the rotor may be variably adjusted (i.e., adjusted to any distance between the first and second positions) in order to adjust operating characteristics of the electric machine, including power output.
It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Stiesdal as taught by Peek, making the stator segments variably adjustable along the distance between the first and second positions, for the purposes of enabling the electric machine to vary its power output in accordance with load demands.
Regarding claim 12, Stiesdal discloses the limitations as set forth in claim 1, but does not explicitly disclose the rotor making use of permanent magnets.  It is well-known in the art to place permanent magnets on the rotor of an electric machine, as evidenced by Peek (title, para. [0020], claim 1), for the well-known purpose of creating a rotating magnetic field within the electric machine.  Indeed, the use of permanent magnets on a rotor is nothing more than art recognized suitability of the permanent magnets on the rotor.  It would have been obvious to one of ordinary skill in the art to modify Steisdal, as well-known in the art and taught by Peek, to make use of permanent magnets on the rotor of the electric machine for the purposes of creating a rotating magnetic field within the electric machine.
Regarding claims 15 and 16, Applicant recites a turbomachine having sensors and a controller configured in accordance with the electric machine of claims 9 and 10.  As shown above, the combination of Stiesdal in view of Peek discloses the limitations of claim 9 and 10.  As such, Examiner finds that the rejection of claims 15 and 16 applies, mutatis mutandis, to the subject matter recited in claims 15 and 16.
Regarding claim 17, Stiesdal discloses the limitations as set forth in claim 14, but does not explicitly disclose the turbomachine being an aviation gas turbine engine, wherein the rotating component is one of a low pressure shaft and a high pressure shaft of the aviation gas turbine engine.
Peek discloses an electric machine (as discussed in more detail above) that may be implemented in an aircraft, such as an aircraft generator.  Stated another way, Peek establishes an art recognized suitability for electric machines like that of Stiesdal within aircraft as at least a power generator for the aircraft.
One of ordinary skill in the art would understand that the electric machine requires a rotary input to function as a generator and, thus, would seek to power the electric machine using another component of the aircraft that operates in a rotary manner.  The most obvious and most common choice for such rotary motion is the aircraft engine itself.
In view of the above, Examiner finds that the electric machine of Stiesdal is recognized within the art as being suitable for use within an aircraft as a generator, evidenced by Peek.  Examiner further finds that it would have been obvious to one of ordinary skill in the art to modify Stiesdal to accept the aircraft gas turbine engine shafts as an input to the electric machine for the purposes of enabling the electric machine of Stiesdal to perform its art recognized intended purpose of generating electric power for the aircraft.
Regarding claim 18, Applicant recites a method of operating an electric machine, wherein the electric machine is configured as recited by claims 1 and 9.  As detailed above, Stiesdal discloses the limitations of claim 1, and the combination of Stiesdal in view of Peek discloses the limitations of claim 9.  As such, Examiner finds that the rejection of claims 1 and 9 applies, mutatis mutandis, to the subject matter recited in claim 18.
Regarding claim 19, the combination of Stiesdal in view of Peek discloses the limitations as set forth in claim 18, but does not explicitly disclose movement of the stator segments comprising moving the first and second stator segments in opposite directions relative to each other.  One of ordinary skill, having read both the Stiesdal and Peek references, would understand Stiesdal as implicitly disclosing the claimed limitation.  To clarify, Stiesdal contemplates individual, independent movement of each stator segment.  Furthermore, Stiesdal discloses moving the stator segment to maintain an appropriate air gap.  One of ordinary skill would understand that, at least in some circumstances, this would implicitly require adjacent stator segments (e.g., OSS1 and OSS2) to simultaneously move in opposite directions.  As such, Examiner finds that Stiesdal implicitly discloses the limitations of claim 19.
Regarding claim 20, the combination of Stiesdal in view of Peek discloses the limitations as set forth in claim 18, and Steisdal further discloses the stator segments being movable along the radial direction, but does not specify a moved distance greater than 0.5 inches and less than 10 inches.  Significantly, Stiesdal is silent as to the distance each stator segment might move; the reference is drawn toward maintaining a safe airgap distance between rotor and stator, so it is safe to assume that the distance is no greater than that which would maintain a minimum safe air gap distance.  The specific size of an airgap is a matter of design choice and may vary dramatically depending upon the size of the electric machine.
Since the particular size of an airgap in an electric machine is a matter of design choice and subject to dramatic variation between electric machines of differing sizes, Examiner finds that the distance of movement for each stator segment is a matter of routine optimization within prior art conditions or through routine experimentation.  Stiesdal is drawn toward maintenance of an airgap large enough to safely separate the rotor from the generator while avoiding negative effects like rotor imbalance.  With this in mind, the specific distance that a stator segment of Stiesdal must move is a matter of routine experimentation; one of ordinary skill must first identify the size of the electric machine as well as its “standard” airgap distance.  With these details, one of ordinary skill may then determine what the minimum and maximum distances a segment may be moved to achieve Steisdal’s disclosed objectives.
Because the differences between Stiesdal and the instant limitations amount to routine optimization, Examiner finds that claim 7 fails to patentably distinguish over the applied prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not relied upon or discussed above, generally relate to electric machines having adjustable rotors and/or stators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832